Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered October 12, 2000, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he received the effective assistance of counsel (see People v Ford, 86 NY2d 397). His attorney negotiated an advantageous plea agreement that substantially limited the defendant’s exposure to imprisonment (see People v Ladelokun, 192 AD2d 723; People v Nicholls, 157 AD2d 1004). Further, the defendant acknowledged at the plea proceeding that he was satisfied with the representation of his current attorney (see People v Weekes, 289 AD2d 599; *482People v Bristol, 273 AD2d 248; People v Vega, 256 AD2d 367). The defendant’s claims regarding matters dehors the record are not reviewable on direct appeal (see People v Denny, 95 NY2d 921; People v Weathers, 287 AD2d 753).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.